        Case 1:21-cv-02709-JGK-DCF LAW
                                     Document
                                       OFFICES 73 Filed 08/04/21 Page 1 of 3

                                        WIRT & WIRT
                                      PROFESSIONAL ASSOCIATION

 mail@wirtlawfirm.com                5 CALHOUN AVENUE, UNIT 306               TELEPHONE (847) 485-WIRT
 www.wirtlawfirm.com                    DESTIN, FLORIDA 32571                 TELECOPIER (314) 431-6920




                                             August 4, 2021
VIA ECF:

The Honorable John G. Koeltl
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: DiBella Entertainment, Inc. v. O’Shaquie Foster, Case No.: 21-cv-2709 (JGK)

Dear Judge Koeltl:

         We represent Plaintiff DiBella Entertainment, Inc. (“DBE”) in the above-captioned
proceeding. Prior to responding to Plaintiff’s Motion to Dismiss (ECF 62) (the “MTD”), Defendant
filed amended counterclaims (ECF 65) (the “Counterclaims”), withdrawing his fraud and declaratory
relief claims and amending, inter alia, his claims for breach of contract, viz.:

         a. DBE failed to offer Foster an opportunity to participate in three bouts in the first
         Contract year;
         b. DBE failed to offer Foster an opportunity to participate in the Big Bout Guarantee
         on or before January 14, 2021;
         c. DBE improperly attempted to invoke the force majeure clause to extend the term
         of the first Contract Year, Big Bout Guarantee, and the Promotional Agreement;
         d. DBE refused to release Foster from his obligations under the Promotional
         Agreement after it received notice of its failure to offer Foster an opportunity to
         participate in and complete the Big Bout Guarantee on or before January 14, 2021;
         e. DBE failed to act as a boxing promoter, instead acting as a booking agent; and
         f. DBE breached its obligation to remain the sole and exclusive promoter of Foster
         in connection with Foster’s professional boxing career.

Id. ¶80.

        Also prior to Defendant filing his response to the MTD, the Court held an evidentiary
hearing on Defendant’s Motion for a Preliminary Injunction (“MPI”). In denying the MPI,
the Court made, inter alia, the following findings of fact and reached the following
conclusions of law which Plaintiff submits are dispositive of the Counterclaims and entitle
Plaintiff to partial summary judgment as to Foster’s liability to Plaintiff for breach of
contract.
       Case 1:21-cv-02709-JGK-DCF
The Honorable John G. Koeltl      Document 73 Filed 08/04/21 Page 2 of 3
August 4, 2021
Page 2

          As to the Court’s findings of fact,1 the Court found that:

 1.      “DBE . . . is a boxing promotional company.”2
 2.      “DBE offered, and Foster accepted, an advance of $2,500 through Foster's manager,
 ShaKeith Mills.”3
 3.      “In the advance agreement, Foster agreed that if ‘as of December 31, 2020, Foster has still
 not competed in his next bout...the advance shall become due...’”4
 4.      “On July 14, 2020, DBE sent a formal notice to Foster, care of Mills, invoking the force
 majeure clause [“FMC”] and suspending the contract indefinitely.”5
 5.      “Foster does not deny that he received actual notice of the invocation of the force majeure
 clause.”6
 6.      “On September 18, 2020, counsel for DBE sent an email to Mills, containing an offer for
 Foster of a bout with Miguel Roman on November 19, 2020,” and further stating that the PA was
 suspended from March 16, 20209 to September 16, 2020.7
 7.      “Foster accepted the bout offer.”8
 8.      “After July 2020, Foster fought in a bout under the PA in November of 2020 and did not
 assert that the PA had been terminated until his counsel made that allegation in February 2021.”9
 9.      “DiBella testified, credibly, that his business was substantially impacted as a result of Covid,
 leading to a substantial loss of revenue.”10
 10.      “DiBella testified, credibly [that] boxing had not resumed in earnest at the time the force
 majeure clause was invoked.”11
 11.     “In a November 2020 video interview, which was introduced at the hearing, Foster praised
 DiBella and all DiBella had done for him. There was no allegation of any breach of contract.”12
 12.     “Foster[ posted a] glowing tweet on December 8, 2020, about his achievement of the No. 4
 ranking in which he thanked Lou DiBella.”13
 13.     “On February 11, 2021, counsel for Foster wrote to counsel for DBE, . . . that Foster did not
 consider himself bound by the PA.”14

          As to the conclusions of law, the Court held that:

 1.     “The force majeure clause permits DBE to ‘suspend the term of th[e] PA’ upon the
 occurrence of various contingencies, such as ‘an act of God or nature...or other abnormal

 1
     See, Benjamin v. Traffic Exec. Ass'n E. R.R., 869 F.2d 107, 115 n. 11 (2d Cir. 1989) (“we note that waiver is not the
 only ground upon which a party may be deprived of a jury trial in a court action which gives preclusive effect to a finding
 made in a non-jury proceeding. Waiver was not the basis of the Supreme Court's opinion in Parklane Hosiery Co. v.
 Shore, 439 U.S. 322, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979). * * * Itel Capital Corp. v. Cups Coal Co., Inc., 707 F.2d
 1253, 1261 (11th Cir.1983) (‘where no issue of fact remains, summary judgment decides only questions of law and does
 not deprive the losing party of its jury trial right’)”).
 2
   Transcript of July 15, 2021 Evidentiary Hearing at 87, ln. 3.
 3
   Id. at 89, lns. 8-9.
 4
   Id. lns. 12-14.
 5
   Id. lns. 20-22.
 6
   Id. at 98, lns. 8-10.
 7
   Id. at 89-90.
 8
   Id. at 90, lns. 11-12.
 9
   Id. at 95, lns. 11-14.
 10
    Id. at 96-97.
 11
    Id. at 97, lns. 7-9.
 12
    Id. at 99, lns.3-6.
 13
    Id. at 99, lns.7-9.
 14
    Id. at 90, lns.13-22.
       Case 1:21-cv-02709-JGK-DCF
The Honorable John G. Koeltl      Document 73 Filed 08/04/21 Page 3 of 3
August 4, 2021
Page 3

 weather/natural conditions’ or ‘other causes of similar or different nature not reasonably within
 [DBE's] control [and] [DBE] [is] materially hampered and its normal business operations...become[]
 commercially impractical.’”15
 2.      “There is no credible argument that DBE was not ‘materially hampered in its normal business
 operations’ as a result of the pandemic and its restrictions on public events.”16
 3.      “Under New York law, which governs the PA, notice to an agent serves as notice to a
 principal.”17
 4.      “‘[U]nder New York law, strict compliance with contractual notice provisions need not be
 enforced where the adversary party does not claim the absence of actual notice or prejudice by the
 deviation."18
 6.      The “regulations of the New York State Athletic Commission relating to contracts -- namely,
 § 209.9 -- . . . requires that all professional contacts with a boxer who is represented by a manager
 shall be through a manager.”19
 7.      “[N]o prejudice resulted from DBE's failure to serve Foster personally with the July 14, 2020,
 force majeure notice.”20
 8.      “Foster failed to notify DBE of the alleged breach of contract and provide an opportunity to
 cure, which he was required to do under the contract, both after the notice of the force majeure being
 invoked and after the communication relating to the Roman fight, which reiterated that the contract
 dates had changed as a result of the force majeure suspension.”21
 9.      “Foster argues that the notice of breach under the PA would have been moot because DBE
 could not have provided the third bout within the first year contract period. But that argument is
 specious. If Foster had complained that notice to him through his manager was insufficient because
 the PA required personal service on him, DBE could have made personal service on Foster and cured
 the alleged breach.”22

         In light of the foregoing, Plaintiff withdraws its MTD and further submits that with respect
 to Plaintiff’s and Defendant’s competing claims for breach of contract, there is no genuine dispute
 of material fact. Accordingly, Plaintiff requests, pursuant Section II.B. of the Court’s Individual
 Practices, a pre-motion conference for leave to file a motion for partial summary judgment under
 Rule 56.

                                               Respectfully submitted,

                                               /s/   John S. Wirt

                                               John S. Wirt

 cc:      Rodney Drinnon, Esq.
          Jason Lampert, Esq.
          Amanda Gordon, Esq.
          Tatiana P. Lutomski, Esq.

 15
    Id. at 96, lns. 9-15.
 16
    Id. at 97, lns. 12-14.
 17
    Id. at 97-98.
 18
    Id. at 98, lns. 2-5.
 19
    Id. at 98, lns. 20-24.
 20
    Id. at 98-99.
 21
    Id. at 99, lns. 13-18.
 22
    Id. lns. 19-25.
